Citation Nr: 0204422	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  92-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to a clothing allowance.

(The issue whether an overpayment of improved pension 
benefits in the amount of $9,000.00, plus accrued interest 
thereon, was properly created is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In December 1994, the Board denied an increased rating 
for lumbar disc disease, and a compensable rating for an 
internal derangement of the left knee.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).

In March 1996, the General Counsel for the Department of 
Veterans Affairs and the veteran's attorney filed a joint 
motion to vacate the Board's decision and to remand this 
matter for development and readjudication.  The motion was 
granted later that month.

The veteran's claim for a clothing allowance was denied by a 
rating decision of October 1994.  Following the issuance by 
the RO of a statement of the case, the veteran perfected an 
appeal.  

In October 1996, the Board remanded the case to the RO.  In 
September 1997 the RO granted non-service connected pension 
benefits, and increased the evaluation of the veteran's left 
knee disability to 10 percent disabling.  

In April 1998, the Board again remanded the case to the RO.  
The issues then on appeal included entitlement to increased 
ratings for lumbar disc disease and for an internal 
derangement of the left knee; and entitlement to a clothing 
allowance.  The Board found that then extant VA examinations 
were inadequate because they failed to fully discuss factors 
set forth in 38 C.F.R. § § 4.40 and 4.45 and address the 
requirements set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In October 1999 the RO increased the evaluation of the 
veteran's lumbar disc disease to 40 percent disabling.  This 
issue remains on appeal before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).  


REMAND

At the outset, the Board notes that the veteran's claims file 
is "rebuilt."  It appears that the original claims folder 
was lost, and that attempts to find the file and its 
contents, to include the service medical records and original 
rating decision, have been unsuccessful.  Unfortunately, 
however, the efforts undertaken by the RO to locate the 
claims file, and/or recover or replace any missing records 
are not documented in the "new" claims folder.  For 
example, efforts to secure copies of VA examinations 
conducted in July and September 1998, as well as in January 
and July 1999 are not explained.  Likewise, efforts to secure 
copies of VA treatment records since 1991, when the appellant 
began his current claim, are not detailed in the record. 

The Board has obtained the 330 page Record on Appeal at the 
time of the Court's March 1996 decision.  The evidence then 
available includes, inter alia, service medical records, VA 
examinations, private treatment records, a hearing 
transcript, and VA rating decisions.  Alas, the most recent 
clinical evidence in the Record on Appeal is from 1994, and 
hence, it is stale for evaluating any current entitlement to 
an increased rating.

Given the fact that the veteran's claims file was lost while 
in the custody of VA, it is appropriate that the RO make a 
more thorough attempt to locate as many of the missing 
documents and other pertinent records, as possible.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Moreover, under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), further action is in order.

While the veteran is not responsible for the missing file, 
his assistance in rebuilding the record is vital.  The 
veteran is hereby advised that, while VA has a duty to assist 
him in the development of his claim, that duty is not 
limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
mandatory.  As the Court has noted, the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. 
Principi, 3 Vet. App. 480 (1992).   

In view of the foregoing, the case is REMANDED for 
the following:

1.  The RO should document their efforts 
to locate or recreate the original claims 
folder.  In this regard, the RO should:

? Contact the veteran and request 
that he identify any private and 
or VA health care provider who 
has treated his lumbar spine and 
left knee disorders since 1994.  
Thereafter, the RO should take 
appropriate action to secure any 
identified records.

? Attempt to secure copies of the 
VA examinations of July and 
September 1998 and January and 
July 1999.

If, after making reasonable efforts to 
obtain all named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

2.  The veteran must be afforded a VA 
orthopedic examination to evaluate the 
severity of his lumbar disc disease, and 
internal derangement of the left knee.  
All necessary tests, to include range of 
motion, neurological function, and joint 
stability studies must be conducted.  The 
claims file must be made available to and 
reviewed by the orthopedist prior to 
conducting the requested study and the 
examination report should reflect that 
such a review was made.  Based on the 
examination and study of the case, the 
orthopedist should provide detailed 
descriptions of any current lumbar and/or 
left knee symptomatology, and offer an 
opinion as to how these impact the 
appellant's ability to work.

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare- 
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  Any neurological 
dysfunction must be carefully detailed.  
If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact must be so stated.

3.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
VA examination report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must further review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 1991 & Supp. 2001), 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
he and his representative should be 
provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




